Citation Nr: 0839264	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  08-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative joint disease, lumbar spine, currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In September 2008, the veteran testified at a Board hearing 
before the undersigned, sitting in Newark, New Jersey.  A 
transcript of the hearing has been added to the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's spine disability has not been manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran's spine disability has not been manifested by 
an intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks during the 
past twelve months.

3.  The veteran's bilateral hearing loss is not related to 
his active military service.

4.  The veteran did not have sensorineural hearing loss of 
either ear to a degree of 10 percent within one year of 
separation from active military service.

5.  The veteran's tinnitus is not related to his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008). 

2.  Bilateral hearing loss was not incurred or aggravated by 
the veteran's active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar spine

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2008).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" have been considered in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; or a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

In this case, at no time has the veteran shown thoracolumbar 
symptoms to be of such a nature or severity or to result in 
such functional impairment as to warrant a schedular 
evaluation in excess of the assigned 20 percent rating.  A 40 
percent rating requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  The October 2006 VA 
examination indicates forward flexion to 50 degrees with pain 
beginning at 20 degrees.  There was pain on passive motion 
but no pain on active motion or after repetitive use.  There 
was no additional loss of motion on repetitive use.  The 
April 2008 VA examination showed forward flexion to 45 
degrees.  The veteran reported pain in all ranges of motion.  
After repetitive motion, there was no additional loss of 
joint function due to pain, fatigue, or lack of coordination.

The evidence does not show incapacitating episodes that would 
be required in order to rate for IVDS.  The medical treatment 
records do not show that any physician has prescribed bed 
rest as contemplated by DC 5243.

The current 20 percent rating takes into account the factors 
of pain, fatigue, weakness, and lack of endurance after 
repetitive use.  No higher rating is warranted under DeLuca.

Accordingly, the benefit sought on appeal is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Service connection claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records are negative for any 
complaints, diagnosis, or treatment of hearing problems.  The 
veteran scored the normal 15/15 on the whispered voice test 
as part of the December 1952 separation examination.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
one year of discharge from service.  There are no post-
service treatment records until 2006.  This was approximately 
54 years after the veteran's 1952 discharge.

The veteran submitted an October 2008 audiological evaluation 
from Tiffany L. Berth, Sc.D, CCC-A.  The examination 
diagnosed a mild sloping to severe high frequency 
sensorineural hearing loss bilaterally.  She opined that it 
is more than likely that some of the veteran's hearing loss 
and tinnitus are due to his military service.

There was a considerable length of time between the veteran's 
separation from service and his treatment for hearing loss.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Given the length of time 
between the veteran's separation from military service and 
his treatment for hearing loss, the record is against finding 
a continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).  Despite the opinion from a private 
audiologist that some hearing loss and tinnitus are likely 
due to service, the lack of injury or disease in service 
combined with the lack of continuity of symptomatology makes 
the case for service connection untenable. Service connection 
for bilateral hearing loss and tinnitus are denied.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's August 2006 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The letter also contained the specific notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection and an increased evaluation.  38 U.S.C.A. § 5103A 
(a), (b), (c) (West 2002 & Supp. 2008).  Specifically, the RO 
secured and associated with the claims file all evidence 
pertinent to this claim, including service treatment records 
and VA examinations. 


ORDER

Entitlement to a higher initial evaluation for degenerative 
joint disease, lumbar spine, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


